DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statement (IDS) filed on 05/20/2019 has been acknowledged.

Drawings
The drawings are objected to because in Fig 10 it appears that the indicia 35 is pointed to a portion of the mounting head 33 rather than to the first nozzle (35 should be lower as seen in Fig 4-6 and 11-12) and it appears that the indicia P1 is pointed to a portion of the nozzle 35 rather than the first component (P1 should be lower as seen in Fig 4-8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 2 recites “a step of picking up the first component with the first component holding section”, Claim 2 line 5-7 recites “a step of imaging the second component with the imaging device while the first component holding section holds the first component and the second component holding section holds the second component”, and Claim 2 line 8 recites a step of imaging the first component with the imaging device”; these limitations are word-for-word duplicates of limitations recited in claim 1 (e.g. Claim 1 line 11-12 and 16-18 ) and therefore do not further limit the claimed invention.
Claim 2 line 9-13 (i.e. the step of picking up the second component and the step of imaging the second component) is a word-for-word duplicate of Claim 2 line 3-7 and therefore do not further limit the claimed invention.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by JP 2009-170524 to Kobayashi (machine translation provided by applicants).
As per claims 1-2, Kobayashi discloses a component mounting method using a component mounter comprising:
 [1] a mounting head (head unit 6, Fig 1-2 and 10-21) configured to pick up a component (see components C, in Fig 10-20) supplied to a component supply position (see component supply unit 4 with feeders 5 in Fig 1) and mount the component on a board (substrate 3, Fig 1) conveyed to a board conveyance position (see conveyor 2 in Fig 1); an imaging device (scan unit 8 with camera body 25, Fig 1-6 and 12-20) configured to image the component (Para 0022); a first component holding section provided on the mounting head and capable of holding a first component (see suction heads 20 in Fig 14-17, the first component being one of the first and third components from the left side of Fig 14-17 corresponding to a ‘first suction group’ and the first component holding section being the corresponding suction head that holds the component higher than the second and fourth components from the left side of Fig 14-17); and a second component holding section capable of holding a second (see suction heads 20 in Fig 14-17, the second component being one of the second and fourth components from the left side of Fig 14-17 corresponding to a ‘second suction group’ and the second component holding section being the corresponding suction head that holds the component lower than the first and third components from the left side of Fig 14-17); the component mounting method comprising: 
a step of picking up the first component (‘first suction group’) with the first component holding section (see Fig 14; Para 0049); a step of imaging the first component with the imaging device (see Fig 15, Para 0051); a step of picking up the second component (‘second suction group’) with the second component holding section while the first component holding section holds the first component (see Fig 14, Para 0053); and a step of imaging the second component with the imaging device while the first component holding section holds the first component and the second component holding section holds the second component (see Fig 15, Para 0054). 
[2] a step of picking up the first component with the first component holding section (See Fig 14; Para 0049); a step of picking up the second component with the second component holding section while the first component holding section holds the first component (see Fig 14, Para 0053); a step of imaging the second component with the imaging device while the first component holding section holds the first component and the second component holding section holds the second component (see Fig 15, Para 0054); a step of imaging the first component with the imaging device (See Fig 14; Para 0049); a step of picking up the second component with the second component holding section while the first component holding section holds the first component  (see Fig 14, Para 0053); a step of imaging the second component with the imaging device while the first component holding section holds the first component and the second component holding section holds the second component (see Fig 15, Para 0054); and a step of mounting the first component and the second component on a board based on an imaging result of the imaging device (see Fig 16-17; Para 0055-0056). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 2009-170524 to Kobayashi (machine translation provided by applicants) in view of US 2009/0300908 to Endo.
As per claim 3, Kobayashi discloses that the imaging device comprises a one dimensional CCD image sensor and a one dimensional camera that is moved to change the depth of field of the imaging device between the components (Para 0023), e.g. from the first component to the second component and that the imaging of the second component is performed while the first component holding section holds the first component and the second component holding section holds the second component (Para 0054). 
Therefore it would be obvious to one of ordinary skill in the art that as the one dimensional camera is moved from the first component to the second component in the process of imaging the two components, the first component would be moved out of the depth of field of the imaging device and the second component is moved into the depth of field of the imaging device to allow the imaging device to sequentially image the first component and the second component (Para 0023). Therefore it would have been inherent and/or obvious to one of ordinary skill in the art that the disclosure of Kobayashi reads on the limitations of claim 3.
Furthermore, secondary reference, Endo discloses a similar component mounting apparatus and component mounting method wherein the components (P, Fig 3, 5, and 7) that are held by nozzles (21, Fig 3) are moved with respect to a depth of field of imaging devices (first line sensor 13 and second line sensor 14, Fig 3, 5, and 7) , i.e. a first component is moved out of the depth of field of the imaging devices so that a second component can be moved into the depth of field of the imaging devices in order to sequentially image the components as they are moved into the depth of field of the imaging devices to provide accurate measuring and/or (Para 0057-0058, 0062-0063, 0077, and 0087).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kobayashi with the aforementioned teachings of Endo as to move the first component out of the depth of field of the imaging device when the imaging device images the second component with the reasonable expectation that this would allow for the imaging device to sequentially image the first and second components as well as ensure a high degree of accuracy of the detection and measurement of the first and second components (Endo: Para 0062-0065)

Potentially Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other claim rejections including 35 U.S.C. 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is directed towards a component mounting method dependent upon rejected base claim 1. The prior art fails to disclose or render obvious all of the limitations of claim 4; specifically the prior art fails to disclose or render obvious the following limitations in combination with the other limitations of claim 4:
picking up a first component with a first component holding section of a mounting head, imaging the first component held by the first component holding section, picking up a second component with a second component holding section of the mounting head while the first component holding section holds the first component, imaging the second component with the imaging device while the first component holding section holds the first component and the second component holding section holds the second component, wherein when the imaging device images the second component, the second component is caused to hide the first component as viewed from the imaging device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729